Citation Nr: 0715318	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
medial meniscus tear, right knee.

2.  Entitlement to service connection for stomach ulcers and 
gastritis.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2004, the RO granted the veteran a temporary 
evaluation of 100 percent from August 6, 2004 to October 1, 
2004 based on surgical treatment necessitating convalescence 
following his arthroscopic right medial partial meniscectomy.  

The issues of service connection for stomach ulcers and 
gastritis, lumbosacral strain, and asthma are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his increased rating claim, and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected right knee disability is 
manifested by impairment of the tibia and fibula; ankylosis; 
recurrent subluxation or lateral instability; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Additionally, the 
veteran's right knee disability was not productive of 
limitation of right leg flexion of 45 degrees or less or 
limitation of right leg extension of 10 degrees or more at 
any time relevant to the appeal period.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 10 
percent for service-connected medial meniscus tear, right 
knee have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2002 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation for a service-connected disability.  The 
RO also asked the veteran to tell VA if he knew of any 
additional evidence he would like VA to consider for his 
claimed condition to include information regarding any 
treatment received at a private or governmental facility that 
had not previously been identified.  The RO also asked the 
veteran to send the requested information or evidence to the 
RO within 30 days and explained that it would make reasonable 
efforts to obtain the evidence necessary to support the 
veteran's claim.  The RO further advised the veteran that VA 
must receive the requested evidence within one year from the 
date of the letter so that he may be considered for the 
earliest effective date based on his current claim.  Thus, 
the RO apprised the veteran of the information and evidence 
necessary to substantiate his right knee claim including 
which information and evidence that he was to provide and 
which information and evidence that VA will attempt to obtain 
on his behalf, essentially asked the veteran to provide any 
evidence in his possession that pertained to those claims, 
and advised the veteran regarding the element of effective 
date prior to the May 2003 rating decision.  38 C.F.R. 
§ 3.159 (b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002);  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).    

The Board further observes that the RO provided the veteran 
with a copy of the May 2003 and October 2004 rating 
decisions, the October 2004 Statement of the Case (SOC), and 
the June 2005 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulation, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination of his right knee in 
April 2003.  The veteran's VA treatment records from August 
2002 to May 2005 are also of record.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II. 	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
the increased rating claim for the veteran's right knee 
disability, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

A temporary total disability rating of 100 percent will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2006).  In the 
alternative, a temporary total disability rating of 100 
percent will be assigned when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more (emphasis added).  38 
C.F.R. § 4.30 (2006).  


III.	Analysis 

The veteran's right knee disability is assigned a 10 percent 
disability rating under Diagnostic Code 5257 for slight 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

The Board initially notes that the veteran has asserted that 
he is entitled to an extension of the temporary total 
evaluation he received for convalescence following his right 
medial partial meniscectomy.  The medical evidence of record, 
however, does not support his assertion.  Indeed, there is no 
indication in the clinical documentation that the veteran's 
right knee disability is manifested by any of the 
symptomatology required for a temporary total disability 
rating for the period after the temporary convalescence 
rating ended.  As the medical evidence does not show that the 
veteran's service-connected right knee disability 
approximates the criteria required for extension of a 
temporary total disability rating, the Board finds that such 
extension is not warranted.  Thus, the Board will proceed to 
evaluate the veteran's right knee disability under applicable 
diagnostic codes pertaining to the knee.     

In order for the veteran to receive the next higher 20 
percent evaluation under Diagnostic Code 5257 (other 
impairment of the knee), there should be evidence showing 
that the veteran's right knee disability approximates 
moderate recurrent subluxation or lateral instability of the 
knee.  The medical evidence, however, does not show that the 
veteran's right knee disability approximated such criteria at 
any time relevant to the current appeal period.  For example, 
the April 2003 VA examiner noted that the veteran's McMurray, 
Lachman, and drawer tests were all negative, the anterior and 
posterior cruciates were intact without motion, and there was 
no motion on varus and valgus stress of the medial and 
lateral collateral ligaments of the right knee.  The May 2005 
VA treatment record also reveals that the veteran's anterior 
cruciate ligament felt stable, the patellofemoral joint was 
non-tender to manipulation or percussion, and his lateral 
joint line was non-tender at that time.  While the May 2005 
orthopedic examiner also wrote that the veteran had medial 
joint line tenderness to palpation and medically based 
crepitus and discomfort with varus and valgus stress, no 
finding of instability or subluxation is noted.  The Board 
further notes that the medical evidence contains no objective 
findings of instability or subluxation of the veteran's right 
knee during any time relevant to the current appeal period.  
Thus, the assignment of a schedular evaluation higher than 10 
percent for the veteran's right knee disability under 
Diagnostic Code 5257 is not warranted.

Although the veteran is not entitled to an increased 
evaluation under the criteria set forth under Diagnostic Code 
5257, the Board will also consider whether he is entitled to 
a higher evaluation under alternate diagnostic codes 
pertaining to the knee.

In order for the veteran to receive a 20 percent evaluation 
under Diagnostic Code 5258, the veteran's service-connected 
right knee disability should be manifested by semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  The veteran's right knee 
disability, however, is not shown to be manifested by such 
symptomatology.  While the veteran has complained of pain 
associated with his right knee and the medical evidence shows 
that the veteran had a tear of medial cartilage or meniscus 
of the right knee prior to his meniscectomy, the medical 
evidence does not additionally show that the veteran's right 
knee disability is manifested by frequent episodes of locking 
or effusion into the joint.  For example, the April 2003 VA 
examiner noted that the veteran denied experiencing locking 
of the right knee and showed no edema or effusion on physical 
examination of the right knee at that time.  It is also noted 
that the veteran made no mention of any locking involving his 
right knee and objectively demonstrated no effusion at the 
May 2005 VA follow-up orthopedic examination.  The Board 
further observes that the veteran's VA treatment records 
before and after the veteran's period of convalescence are 
essentially consistent with such findings.  Thus, the Board 
finds that the assignment of a schedular evaluation higher 
than 10 percent for the veteran's right knee disability under 
Diagnostic Code 5258 is also not warranted.

The Board further observes that the maximum disability rating 
under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
6263 (2006).  Thus, a disability rating higher than the 
current 10 percent is not available under those diagnostic 
codes.  In addition, there is no medical evidence of malunion 
or nonunion of the tibia and fibula or ankylosis associated 
with the service-connected right knee disability that would 
support a higher evaluation under the criteria set forth in 
Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2006).

The Board notes that Diagnostic Code 5257 does not 
contemplate limitation of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  In addition, the veteran is 
entitled to a separate rating under each of the diagnostic 
codes for which the criteria are met if none of the 
symptomatology is duplicative or overlapping with the 
symptomatology rated by the criteria under one diagnostic 
code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Board will also consider whether the veteran 
is entitled to a separate disability rating based on 
limitation of right leg motion.  

In order for the veteran to receive a separate compensable 
rating under Diagnostic Codes 5260 (limitation of leg 
flexion) or Diagnostic Code 5261 (limitation of leg 
extension), the competent medical evidence should show that 
the veteran's service-connected right knee disability is 
manifested by flexion limited to 45 degrees or less or 
extension limited to 15 degrees or more.  The medical 
evidence of record, however, does not depict such a 
disability picture.  At the April 2003 VA medical 
examination, for example, the veteran objectively 
demonstrated a range of motion in the right knee from 0 
degrees to 130 degrees.  Although it was noted that the 
veteran normally began to experience pain at 20 degrees of 
flexion, the April 2003 VA examiner wrote that the veteran's 
pain resolved with continuation of motion.  The Board further 
notes that there is no indication in the veteran's VA 
treatment records that he has demonstrated such limitations 
of motion of the right knee during any time relevant to the 
current appeal period to include the period following 
convalescence.  Therefore, the assignment of a separate 
compensable evaluation under Diagnostic Codes 5260 or 5261 is 
not warranted.   
  
The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, weakness, and occasional 
swelling associated with his right knee disability.  
Nevertheless, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the veteran's right knee being limited in flexion 
or extension to the extent required for an increased rating 
under either Diagnostic Code 5260 or 5261 based on limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2006).  Indeed, it is particularly noted 
that the veteran denied additional limitation of function or 
motion during flare-ups at the April 2003 VA examination.  
Additionally, the April 2003 VA examiner considered the 
veteran's complaints of pain and related factors in the 
reported range of motion findings involving the right knee 
and found no additional limitations on repetitive use.  
Furthermore, there is no indication in VA treatment records 
following convalescence that the veteran's right knee 
disability is limited by such factors.   

The Board further observes that the veteran's representative 
asserted in the April 2007 Appellant's Brief that the veteran 
was entitled to a separate 10 percent rating for degenerative 
changes to the knee under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  In the absence of 
limitation of motion, a 20 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 for 
instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).  

Although the April 2003 VA examiner linked the veteran's 
osteoarthritis involving his right knee to his service-
connected right knee disability and the September 2002 
radiological report confirms the presence of osteoarthritis 
involving the right knee, the record reveals that the 
veteran's current degenerative osteoarthritis of the right 
knee has not been service-connected.  In any event, the 
medical evidence does not show that the veteran meets the 
criteria for a zero percent rating for any time relevant to 
the current appeal period under either Diagnostic Code 5260 
or Diagnostic Code 5261 or that osteoarthritis of the right 
knee involves two or more major joints or two or more minor 
joint groups to warrant a compensable evaluation for 
arthritis.  Thus, a separate compensable evaluation under 
Diagnostic Code 5003 is not warranted in this case.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against a schedular 
evaluation higher than 10 percent for the veteran's right 
knee disability.  

The Board further finds that there is no evidence showing 
that the veteran's service-connected right knee disability 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable during any time relevant to the current appeal 
period.  The Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent 
the average impairment in earning capacity resulting from a 
service-connected disability.  38 C.F.R. § 4.1 (2006).  In 
the instant case, to the extent that the veteran's service 
connected right knee disability interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Thus, the Board is not required to refer this matter 
to the RO for extraschedular consideration in accordance with 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
medial meniscus tear, right knee is denied.



REMAND

A careful review of the record reveals that this case must be 
remanded for additional development.  

In the September 2005 Appellant's Brief, the veteran's 
representative asserted that VA failed in its duty to assist 
because the veteran had not been afforded medical 
examinations to determine the etiology of his lumbar spine 
and respiratory disorders.  The representative also wrote 
that the April 2003 stomach examination was inadequate 
because the examiner did not provide an opinion regarding the 
etiology of the veteran's currently diagnosed 
gastrointestinal disorder.

The Board notes that the veteran's service medical records 
documents the veteran's complaints and treatment for 
respiratory problems, low back pain, and abdominal distress 
in service.  Additionally, the veteran's VA treatment records 
show treatment for a current respiratory disorder treated 
with albuterol and a lumbar spine disorder.  It is further 
observed that the April 2003 VA examiner diagnosed the 
veteran with a hiatal hernia with gastroesophageal reflux 
disease; however, he did not include an opinion regarding the 
etiology of the veteran's gastrointestinal disorder.  
Moreover, the Board notes that the symptomatology that may be 
related to the disorders at issue are complex, particularly 
the veteran's gastrointestinal disorder, and require 
evaluation and an opinion by a physician specialist.  

In light of the foregoing, the Board finds that a remand for 
a medical examination and opinion with respect to the 
veteran's claimed respiratory disorder, lumbar spine 
disorder, and gastrointestinal disorder is necessary in this 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.   The RO should provide the veteran an 
appropriate VCAA notice, VA's duties there 
under, and the delegation of responsibility 
between VA and the veteran in procuring the 
evidence relevant to claims of entitlement to 
service connection for stomach ulcers and 
gastritis, lumbosacral strain, and asthma, 
including which portion of the information and 
evidence is to be provided by the veteran and 
which portion VA will attempt to obtain on 
behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006).  The 
notice should address all five elements of a 
service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA law.

2.  The veteran should be afforded a medical 
examination by an appropriate physician 
specialist to determine the identity and 
etiology of any respiratory disorder that 
may be present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with the 
examination.  The examining physician should 
state whether or not any respiratory 
disorder found on examination is at least as 
likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her conclusion 
and confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.

3.  The veteran should be afforded a medical 
examination by an appropriate physician 
specialist to determine the identity and 
etiology of any gastrointestinal disorder 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review in 
connection with the examination.  The 
examining physician should state whether or 
not any gastrointestinal disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her conclusion 
and confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.

4. The veteran should be afforded a medical 
examination by an appropriate physician 
specialist to determine the identity and 
etiology of any low back disorder that may 
be present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with the 
examination.  The examining physician should 
state whether or not any low back disorder 
found on examination is at least as likely 
as not (i.e., probability of 50 percent), 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her conclusion 
and confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.

5.  After any additional notification and/or 
development deemed necessary is undertaken, 
the RO should readjudicate the veteran's 
claims with consideration of any evidence 
received since the June 2005 supplemental 
statement of the case.  If any benefit sought 
on appeal remains denied, the veteran should 
be provided with a supplemental statement of 
the case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


